Citation Nr: 0738448	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-28 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for generalized anxiety 
disorder (GAD); and, if so, whether service connection for 
that disability is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1969 to 
July 1969.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) Buffalo, New York.  In this decision, the RO concluded 
that no new and material evidence was submitted to reopen a 
claim for service connection for GAD.  The veteran filed a 
notice of disagreement (NOD) in November 2004.  In September 
2005, the RO issued a statement of the case (SOC), reflecting 
that after de novo review, a Decision Review Officer (DRO) 
reopened the veteran's claim for service connection for GAD, 
but denied the claim on the merits.  The record contains a 
copy of an October 2005 cover letter from the veteran's 
representative, submitting a substantive appeal and a VA Form 
9 (Appeal to Board of Veterans' Appeals) to the RO.  Although 
the original cover letter and attachment are not of record, 
the Board will accept the copy of the October 2005 cover 
letter as evidence that a timely substantive appeal had been 
filed.

In April 2006, the veteran submitted additional evidence 
directly to the Board without a waiver of initial RO 
consideration.  The April 2007 appellant's brief, however, 
contains such a waiver by the veteran's representative.

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence has been received to reopen the claim 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  Hence, the Board has 
characterized the claim as on the title page.

The Board decision granting the veteran's petition to reopen 
the claim for service connection for GAD is set forth below.  
The claim for service connection for GAD, on the merits, is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  In September 1977, the RO denied the veteran's claim for 
service connection for "nervous trouble," then 
characterized as non-psychotic brain syndrome; the RO 
notified the veteran of the denial by letter in October 1977 
and he did not initiate an appeal.

2.  Evidence associated with the claims file since September 
1977 is not cumulative or redundant of evidence previously of 
record, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1. The September 1977 rating action that denied the veteran's 
claim for service connection for "nervous trouble," then 
characterized as non-psychotic brain syndrome, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  As new and material evidence to reopen the claim for 
service connection for GAD has been received, the 
requirements for reopening the claim are met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Petition to Reopen

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination.  The presumption of soundness may also be 
rebutted where clear and unmistakable evidence demonstrates 
both that the condition existed before service and that the 
condition was not aggravated by such service.  38 U.S.C.A. § 
1111 (West 2002); VAOPGCPREC 3-2003 (O.G.C. Prec. 3-2003).

A pre-existing condition will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  There is a presumption of 
aggravation if the disability increased in severity during 
service, but the presumption does not apply when there is no 
such increase.  The presumption of aggravation may be 
rebutted by clear and unmistakable evidence that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

The veteran's claim for service connection for "nervous 
trouble," then characterized as non-psychotic brain 
syndrome, had previously been considered and denied in an 
October 1977 rating decision on the basis that it existed 
prior to service.  As the veteran did not appeal that 
decision, it is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In June 1996, the veteran submitted a claim for, inter alia, 
service connection for "paranoid schizophrenia."  In an 
August 1996 rating action, the RO deferred a decision on the 
claim pending receipt of private medical records, i.e., 
records from Drs. Lewis and Carlone.  Records from Dr. Lewis 
and a statement from Dr. Carlone were received later that 
same month; however, the RO never adjudicated the veteran's 
claim to reopen.  Thereafter, in July 2003, the veteran 
submitted another request to reopen his claim for service 
connection for a psychiatric disorder.  Although the RO has 
treated the date of the attempt to reopen the claim as having 
been filed in July 2003, the veteran's 1996 claim to reopen 
has remained pending.  Consequently, the Board concludes that 
the present claim was initiated in June 1996.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The date of the attempt to reopen the claim is pertinent in 
this instance, as the definition of new and material evidence 
was revised, effective in August 2001.  See 66 Fed. Reg. 
45620, 45630 (August 29, 2001).  For claims filed prior to 
August 29, 2001, 38 C.F.R. § 3.156(a) provides that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the 
September 1977 RO decision that denied service connection.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence of record at the time of the September 1977 final 
decision included the veteran's service treatment records, 
including a July 1969 medical summary that showed the veteran 
was admitted one month earlier after ingesting multiple 
drugs, and that indicated that the examiner had access to the 
veteran's pre-service private hospital records showing he had 
been admitted for psychiatric evaluation and treatment at 
Meyer Memorial Hospital and Buffalo State Hospital initially 
for behavior, conduct, aggressive reaction disorders, but 
without mental disorder, and later due to a suicidal attempt 
and a disturbed home situation where the veteran showed mood 
swings, hostilities, and claimed to experience some auditory 
hallucinations in the past.  The July 1969 medical summary 
noted that recent mental status examination revealed an 
inappropriate and somewhat blunted affect, history of 
auditory hallucinations, some delusional thinking, and a 
definite impairment of the thinking process with no other 
evidence of organic disease; the diagnosis was schizophrenic 
reaction, chronic, undifferentiated type, existed prior to 
service and not in the line of duty.  A July 1969 Medical 
Board proceedings report reiterated the medical summary 
findings and also noted that the veteran's diagnosed 
schizophrenic reaction, chronic, was not aggravated by active 
duty.  In contemporaneous self-report, the veteran indicated 
that he had had dizziness or fainting spells and nervousness.  
He also confirmed that he was a patient in a mental hospital 
from 1965 to 1968 at Myers Memorial hospital in Buffalo, New 
York and from 1966 to 1967 at Buffalo State Hospital.  
Service records reflect that the veteran was discharged 
because he did not meet the fitness standards at the time of 
enlistment.  

Also of record were VA outpatient records dated from June 
1975 to November 1975; a VA hospital summary showing that the 
veteran was admitted in November 1976 for chronic alcoholism 
and also had a diagnosis of drug abuse; and the report of an 
August 1977 VA examination report containing diagnoses of 
non-psychotic organic brain syndrome due to epilepsy, grand 
mal type, and alcoholism, habitual excessive drinking.  The 
August 1977 examiner also commented that the veteran was not 
showing any signs or symptoms of schizophrenic illness.  

Pertinent evidence added to the file since the September 1977 
RO decision includes an April 2004 statement from a VA staff 
psychiatrist who reported treating the veteran for recurrent 
and severe major depressive disorder and alcohol dependence 
in full, sustained remission and who expressed the opinion, 
after reviewing the veteran's medical records, that it is 
reasonable to conclude that the veteran's affective symptoms 
originally manifested during his military service.  As this 
opinion was not previously considered, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim, and must be accepted at face value for the purpose 
of considering whether the claim is reopened, the Board 
concludes that this evidence is both new and material.  
Consequently, the Board concludes that the claim for service 
connection for a psychiatric disability is reopened.

Although the claim is reopened, the Board concludes that 
additional development of the evidence is needed, as 
discussed below, before reaching a decision on the merits of 
the veteran's claim for service connection.  

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection, the 
Board concludes, concerning the question of whether the claim 
is reopened, that any deficiency in notification or 
development action, found at 38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007),would not 
be prejudicial to the veteran. 


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for GAD has been 
received, the appeal is granted.


REMAND

The Board finds that further RO action is needed before the 
claim for service connection for GAD is adjudicated on the 
merits.

The Board finds that the evidentiary record is still unclear 
regarding the exact onset and nature of the veteran's 
psychiatric disorder.  Hence, the RO should arrange for the 
veteran to undergo an examination and obtain a medical 
opinion.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2007). 


Additionally, the veteran's service treatment records show 
that, in July 1969, service personnel who performed the 
veteran's Medical Board had access to pre-service private 
mental health records from Meyer Memorial Hospital, from 1965 
to 1968, and Buffalo State Hospital, from 1967 to 1968, 
showing that the veteran received treatment for behavior, 
conduct, and aggressive reaction disorders, and a subsequent 
suicidal attempt.  An attempt should be made to obtain any 
additional service treatment records, including any clinical 
and mental health records, that might exist.  If copies of 
the records from Meyer Memorial and Buffalo State Hospital 
are not available as part of the service treatment records, 
those records should be requested directly from those 
facilities. 

In April 2004 and 2006 opinion letters, the veteran's VA 
psychiatrist refers to December 3, 1976 progress notes from 
the VA Hospital in Buffalo, New York, which are not contained 
in the claims file.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
whether those records are physically on file.  Bell v. 
Derwinski, 2 Vet. App. 611, 612-613 (1992).  There is no 
indication that any of the progress noted during the 
veteran's inpatient stay from November 1976 to December 1976 
were sought or secured.  Therefore, a remand is necessary for 
the purpose of obtaining those records as well as any 
outstanding VA records pertaining to psychiatric treatment 
from July 1969 to the present. 

The record also indicates that the veteran receives Social 
Security Administration (SSA) disability benefits.  In an 
April 2006 statement, the veteran indicated that he has 
received disability benefits from the Social Security 
Administration (SSA) since 1994. While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.

Lastly, although the veteran has received notice letters in 
July 1996 and in April 2006, the Board finds that the veteran 
has not received notice that advises him of what is needed to 
establish service connection for a preexisting disorder, to 
include the holding in Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004), which states that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Accordingly, a remand is warranted to ensure the veteran 
receives all required notice.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  Send the veteran and his 
representative a notice letter compliant 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and ensure that the letter 
provides him with notice of the 
information necessary to establish 
service connection for a preexisting 
condition, to include the holding in 
Wagner v. Principi, supra.

2.  Obtain any additional service 
treatment records, to include records 
reviewed during the July 1969 Medical 
Board proceedings, clinical records, and 
mental health records.  

3. Obtain all outstanding VA psychiatric 
treatment records from July 1969 to the 
present, to include November to December 
1976 inpatient progress notes from the VA 
hospital in Buffalo, New York, identified 
in April 2004 and 2006 letters from the 
veteran's VA psychiatrist.

4.  Request that SSA furnish a copy of 
its decision awarding the veteran 
disability benefits, as well as copies of 
all medical records underlying that 
determination.


5.  Contact the veteran and request that 
he provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any VA or non-VA treatment records 
for a psychiatric disorder prior to March 
1969 or after July 1969 not already 
associated with the record.  Specifically 
request that the veteran identify and 
provide authorization to obtain mental 
health records from Myers Memorial 
hospital in Buffalo, New York, from 1965 
to 1968 and from Buffalo State Hospital, 
from 1967 to 1968.  If records are 
unavailable, have the provider so 
indicate.

6.   Thereafter, schedule the veteran for 
an examination to determine the nature 
and etiology of any currently diagnosed 
psychiatric disorder.  The claims file 
must be made available for the examiner 
to review, and the examination report 
must indicate that this was accomplished.  
All indicated tests and studies should be 
performed, to include psychological 
testing, with results provided to the 
examiner prior to completion of his 
report.

The examiner should indicate all current 
psychiatric diagnoses.  The examiner 
should provide an opinion as to whether 
the veteran has a psychiatric disability 
that clearly and unmistakably pre-existed 
service; and if so; the examiner should 
identify such psychiatric disability and 
render an opinion whether it is as at 
least as likely as not (a 50 percent 
probability or greater) that the pre-
existing psychiatric disability was 
aggravated (worsened) by active duty 
beyond the normal course of the disease 
during service.  

If the examiner determines that a 
psychiatric disability did not pre-exist 
service, the examiner is requested to 
provide an opinion whether it is at least 
as likely as not that the veteran's 
current psychiatric disability was 
incurred during the veteran's active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from service, or is otherwise 
related to his active service.  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

7.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


